DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §§ 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Application Publication No. 2015/0344686 to Shimizu et al. (“Shimizu”).
With regard to Claim 5, Shimizu discloses a prepreg comprising reinforcing fiber, thermosetting resin, and a component that is localized at the surface of the prepreg.  See, e.g., Abstract, entire document.  The prepreg can be cured to produce a fiber-reinforced composite material.  Paragraphs [0051] and [0086].  Shimizu discloses that the reinforcement fiber is See paragraph [0077] (“The reinforcement fiber may have a fibrous structure such as a long fiber in which filaments are arranged in one direction, a single tow, woven fabric, knitting, nonwoven fabric, a mat or a braid.”).  Shimizu discloses that the thermosetting resin comprises an epoxy resin, paragraph [0031], and a curing agent, paragraph [0041], which satisfies the limitations of an epoxy resin and a hardener, as the curing agent hardens the epoxy.  Shimizu also discloses that the surface-localized component comprises thermoplastic resin particles that are insoluble in the thermosetting resin.  Paragraph [0052].  Shimizu teaches that the thermoplastic particles can be present at only one of the two surfaces of the prepreg.  Paragraph [0087].  With regard to the Claim 1 limitations related to partial impregnation, degree of impregnation, a region un-impregnated with epoxy, and a shift parameter of that un-impregnated region, the Office acknowledges that Shimizu does not teach these features as they relate to the prepreg.  However, Claim 5 of the present invention requires that the prepreg of Claim 1 be cured into a fiber reinforced composite material.  A cured composite would not possess certain features recited in the prepreg.  As noted in Applicant’s specification, the prepreg is cured under vacuum molding or thermal curing in an oven to produce a fiber reinforced product that is free of voids.  Paragraphs [0058] and [0059].  Further, Applicant’s specification states that “the un-impregnated regions have to be filled with the resin at the time of molding.”  Paragraph [0060].  As such, even though the final cured fiber-reinforced composite of Shimizu is made by a different method that does not involve the fiber layer containing un-impregnated region at its prepreg stage, it is the position of the Office that these limitations are rendered obsolete upon curing of the prepreg into the composite stage.  Support for the Office’s position is provided by Applicant’s express statement that the un-impregnated region of the prepreg is filled with resin during curing.  Even though a finally cured product claim is limited by and defined by the intermediate material, determination of patentability is based on the final product itself.  The patentability of a product does not depend on its method of production, such as if an impregnated region is present prior to curing.  If the final product in the final product claim is the same as or obvious In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to the applicant to show an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The finally cured product of Shimizu satisfies the cured product recited in Claim 5, as it is the Office’s position that the un-impregnated regions defined by Claim 1 are not structurally present after curing.

Claim Rejections - 35 USC § 103
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of U.S. Patent Application Publication No. 2014/0087178 to Arai et al. (“Arai”).
With regard to Claims 1, 3, and 4, Shimizu discloses a prepreg comprising reinforcing fiber, thermosetting resin, and a component that is localized at the surface of the prepreg.  See, e.g., Abstract, entire document.  Shimizu discloses that the reinforcement fiber is present in a layer form.  See paragraph [0077] (“The reinforcement fiber may have a fibrous structure such as a long fiber in which filaments are arranged in one direction, a single tow, woven fabric, knitting, nonwoven fabric, a mat or a braid.”).  Shimizu discloses that the thermosetting resin comprises an epoxy resin, paragraph [0031], and a curing agent, paragraph [0041], which satisfies the limitations of an epoxy resin and a hardener, as the curing agent hardens the epoxy.  Shimizu also discloses that the surface-localized component comprises thermoplastic resin particles that are insoluble in the thermosetting resin.  Paragraph [0052].  Shimizu teaches that the thermoplastic particles can be present at only one of the two surfaces of the prepreg.  Paragraph [0087].  Shimizu does not disclose the Claim 1 limitations related to partial impregnation, degree of impregnation, and a region of un-impregnated with epoxy.  Nonetheless, such features are well known in the art of prepregs for making fiber-reinforced epoxy resin composites.  Arai is also related to a prepreg comprising reinforcing fibers, thermosetting resin, and thermoplastic resin in the form of particles or fibers.  See, e.g., Abstract, entire document.  Arai also discloses that the reinforcing fibers are in the form of a layer, paragraphs [0017] and [0042], and that the thermosetting resin comprises an epoxy resin and a hardener.  Paragraphs [0019] and [0027].  Arai also notes that the thermoplastic resin particles can be localized in the epoxy resin composition.  Paragraph [0045].  Arai teaches that the prepreg can be partially impregnated with the thermosetting resin composition.  Paragraph [0011].  Arai teaches that the thermosetting resin can be partially impregnated into the reinforcing fiber in an amount of 10% to 90%, preferably 20% to 70%, whereupon an un-impregnated portion of the reinforcing fiber remains.  Paragraph [0040].  Arai teaches that such an embodiment is advantageous, as an impregnated portion 6 of the fiber layer acts as an air path during molding and releases volatile components when the epoxy resin is cured.  Paragraphs [0042] and [0043] and Figure 2.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to partially impregnate the reinforcing fibers with an epoxy resin composition to a degree of 20% to 90% and leave an un-impregnated portion in the reinforcing fiber layer in the prepreg disclosed by Shimizu in order to provide the prepreg with a fiber layer that contains an air path for the release of volatile components during the curing process of the epoxy resin, as shown to be known by Arai.  It is noted that Shimizu and Arai do not disclose the property related to a shift parameter epoxy resin composition towards the surface of the prepreg where the thermoplastic particles are present.  Nonetheless, it is reasonable to presume that such a property would be inherent to the combination of Shimizu with Arai.  Support for the presumption is found because Shimizu discloses a prepreg having a reinforcing fiber layer impregnated with an epoxy resin composition containing thermoplastic particles that are localized on one surface of the prepreg, and because Arai teaches the skilled artisan that modification of prepregs disclosed by Shimizu to provide an un-impregnated area for the escape of volatile components during curing is obvious.  The materials and structure of the combined references are the same as those claimed, and it is reasonable to presume that the resulting properties, such as shift parameter, would also be the same.  The prior art need not disclose a newly discovered property in order for there to be a prima facie case of obviousness.  M.P.E.P. 2144.08.  A similar analysis applies to the in-plane air permeability coefficient property recited in Claim 2.  With regard to Claim 5, Shimizu discloses that the prepreg can be cured to produce a fiber-reinforced composite material.  Paragraphs [0051] and [0086].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787.  The examiner can normally be reached on Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789